244 S.W.3d 219 (2008)
Randall HUMPHREY, Claimant/Appellant,
v.
VERSLUES CONSTRUCTION, Employer/Respondent, and
One Beacon Insurance Group, Insurer/Respondent.
No. ED 89861.
Missouri Court of Appeals, Eastern District, Division One.
January 29, 2008.
*220 Ronald D. Edelman, Jeffrey Estes, St. Louis, MO, for appellant.
Thomas Clinkenbeard, Evans & Dixon, LLC, Kansas City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Claimant appeals from the final award of the Labor and Industrial Relations Commission affirming the award of the Administrative Law Judge. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).